MEMORANDUM **
Oscar Felix-Rivera appeals the district court’s order revoking his supervised release and imposing sentence. Felix-Rivera’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that there is no issue that could arguably support an appeal. Our independent review of the record pursuant to Penson v. Ohio, *520488 U.S. 75, 109 S.Ct. 346,102 L.Ed.2d 300 (1988), discloses no arguable issues. Counsel’s motion to withdraw is therefore GRANTED and the revocation order is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.